Citation Nr: 1627057	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-13 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral great toe joint disease.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a right shoulder disorder, claimed as secondary to left shoulder disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The record was held open for 30 days until June 17, 2016 to allow the Veteran to submit additional evidence.  

In June 2016, the Veteran submitted additional evidence along with a waiver of Agency of Original Jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304(c).  The Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in May 2013 and, thus, a waiver of this additional evidence was not necessary.  Regardless, the Board may properly consider such evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for left shoulder disorder and right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, at the May 2016 Board hearing and in a May 2016 statement, the Veteran withdrew his appeal pertaining to the issue of entitlement to service connection for bilateral great toe joint disease.    


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for bilateral great toe joint disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claim  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on record during a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  At the May 2016 Board hearing and in a contemporaneous statement, the Veteran withdrew his appeal as to the issue of entitlement to bilateral great toe joint disease.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The appeal pertaining to the issue of entitlement to service connection for bilateral great toe joint disease is dismissed.  


REMAND

The Veteran is seeking service connection for a left shoulder disorder.  Service treatment records showed that the Veteran injured his left shoulder in March 1973.  Although it looked dislocated, an x-ray showed probable A-C separation, but clavicle was intact.  The assessment was strain of the left AC joint.  Although remaining service treatment records are silent with respect to any further complaints concerning the left shoulder, the Veteran reported that he continued to experience left shoulder pain and a few months after his discharge in January 1974 he sought private treatment and was diagnosed with arthritis.  Unfortunately, the Veteran testified that he could not remember the private physician's name.  In support of his claim, the Veteran also submitted a statement from his mom in July 2012 attesting to the fact that the Veteran suffered from shoulder problems upon his discharge from active service. 

The Veteran also testified that he had undergone left surgery shoulder in 2004 and 2011.  In a January 2012 opinion, the doctor who performed the surgery indicated that the Veteran underwent right shoulder arthroscopy with arthroscopic anterior acromioplasty and open biceps tenodesis in October 2011.  It was noted that the Veteran had a defect in the posteroinferior aspect of the humeral head, likely related to prior shoulder dislocation.  The examiner noted that the Veteran reported that he dislocated his shoulder in service.  In a subsequent May 2016 letter, the same doctor indicated that it was obviously left shoulder surgery not right.  However, the examiner indicated that he reviewed the 1973 service record and noted that this was not a shoulder dislocation.  The examiner continued that based on this record, he could not state that there was actual shoulder dislocation as the impression was AC joint injury, which would not result in a shoulder joint derangement.  However, he concluded that based on arthritis evidence on x-ray and MRI, the Veteran may have sustained an injury to the AC joint with subsequent arthritis.  Unfortunately, the private examiner's opinion is unclear as to whether he is attributing the Veteran's current arthritis to the injury to the AC joint in service.  Moreover, the examiner couched his opinion in speculative terms.  In other words, while he indicated that the Veteran may have sustained an injury with subsequent arthritis, he did not clearly determine whether it was at least as likely as not that the injury in service caused the Veteran's arthritis.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33   (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523   (1996).  A physician's statement framed in terms such as "may" or "could" is not probative because this is just as well tantamount to saying "may not" or "could not".  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  As such, these opinions are not sufficient to be the basis for an award of service connection.

The Veteran also underwent a VA examination in April 2012.  The examiner diagnosed degenerative arthritis left shoulder and A-C joint surgery right shoulder (although as noted above the surgery was on the left shoulder).  The examiner opined that the claimed condition was at least as likely as not incurred in or caused by claimed in-service injury, event or illness.  However, he then rationalized that there was no history of chronic shoulder problem while the Veteran was on active duty so it appears that the examiner meant to give a negative opinion, but checked off the wrong box.  

Nevertheless, given the inconsistencies between the opinion and rationale, the VA examination is inadequate for appellate review.  Further, importantly, as the examiner did not address the relevant lay statements by the Veteran and his mother of pertinent symptomatology since service, the examiner did not appear to consider all of the relevant evidence or, in light of such, provide sufficient rationale for the opinion.  Moreover, it appears that relevant private treatment records were associated with the record after the VA examination.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies described above in the April 2012 VA examination, an additional examination is necessary to address these deficiencies.  The Board finds that an examination rather than another opinion would be useful so that the examiner can obtain a full complete medical history from the Veteran.  

The Veteran has asserted that his right shoulder disorder is secondary to his left shoulder disorder due to overuse.  As such, as any decision with respect to the claim for service connection for a left shoulder disorder may affect the Veteran's claim for right shoulder disorder, this claim is inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As such, it follows that, any Board action on the claim for service connection for right shoulder disorder, at this juncture, would be premature.  As such, this matter must be remanded as well.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the etiology of his claimed left shoulder disorder.   The claims file should be made available to the examiner for review prior to the examination.  After examining the Veteran and taking a complete, thorough medical history, the examiner should specifically delineate all left shoulder disorders.  

Thereafter, with respect to each diagnosed disorder, the examiner should offer an opinion as to whether it is as least as likely as not (a 50% or higher degree of probability) that any diagnosed left shoulder is related to the Veteran's active service, to include the documented March 1973 injury. 

A detailed rationale for all opinions expressed should be provided.  

2.  Readjudicate the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


